
	
		III
		Calendar No. 61
		112th CONGRESS
		1st Session
		S. CON. RES. 18
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Sessions submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the Budget;
			 committee discharged pursuant to Section 300 of the Congressional Budget Act
			 and placed on the calendar
		
		CONCURRENT RESOLUTION
		Setting forth the President's budget
		  request for the United States Government for fiscal year 2012, and setting
		  forth the appropriate budgetary levels for fiscal years 2013 through
		  2021.
	
	
		1.Concurrent resolution on the budget for
			 fiscal year 2012
			(a)DeclarationCongress declares that this resolution is
			 the concurrent resolution on the budget for fiscal year 2012 and that this
			 resolution sets forth the appropriate budgetary levels for fiscal years 2013
			 through 2021.
			(b)Table of ContentsThe table of contents for this concurrent
			 resolution is as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2012.
					TITLE I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Postal Service discretionary administrative
				expenses.
					Sec. 104. Major functional categories.
					TITLE II—BUDGET PROCESS
					Subtitle A—Budget Enforcement
					Sec. 201. Program integrity initiatives and other
				adjustments.
					Sec. 202. Point of order against advance
				appropriations.
					Sec. 203. Emergency legislation.
					Sec. 204. Adjustments for the extension of certain current
				policies.
					Subtitle B—Other provisions
					Sec. 211. Budgetary treatment of certain discretionary
				administrative expenses.
					Sec. 212. Application and effect of changes in allocations and
				aggregates.
					Sec. 213. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 214. Exercise of rulemaking powers.
				
			IRecommended levels and amounts
			101.Recommended levels and
			 amountsThe following
			 budgetary levels are appropriate for each of fiscal years 2011 through
			 2021:
				(1)Federal revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended levels of Federal revenues
			 are as follows:
						
							Fiscal year 2012:
				$1,877,062,000,000.
							Fiscal year 2013:
				$2,166,741,000,000.
							Fiscal year 2014:
				$2,442,771,000,000.
							Fiscal year 2015:
				$2,631,410,000,000.
							Fiscal year 2016:
				$2,780,984,000,000.
							Fiscal year 2017:
				$2,922,080,000,000.
							Fiscal year 2018:
				$3,057,493,000,000.
							Fiscal year 2019:
				$3,199,460,000,000.
							Fiscal year 2020:
				$3,359,964,000,000.
							Fiscal year 2021:
				$3,530,324,000,000.
					(B)The amounts by which the aggregate levels
			 of Federal revenues should be changed are as follows:
						
							Fiscal year 2012: −$14,350,000,000.
							Fiscal year 2013:
				−$188,214,000,000.
							Fiscal year 2014:
				−$228,104,000,000.
							Fiscal year 2015:
				−$199,492,000,000.
							Fiscal year 2016:
				−$190,208,000,000.
							Fiscal year 2017:
				−$253,232,000,000.
							Fiscal year 2018:
				−$276,970,000,000.
							Fiscal year 2019:
				−$303,356,000,000.
							Fiscal year 2020:
				−$320,546,000,000.
							Fiscal year 2021:
				−$353,259,000,000.
					(2)New budget authorityFor purposes of the enforcement of this
			 resolution, the appropriate levels of total new budget authority are as
			 follows:
					
						Fiscal year 2012:
				$3,125,156,000,000.
						Fiscal year 2013:
				$3,100,451,000,000.
						Fiscal year 2014:
				$3,315,659,000,000.
						Fiscal year 2015:
				$3,514,460,000,000.
						Fiscal year 2016:
				$3,753,448,000,000.
						Fiscal year 2017:
				$3,939,325,000,000.
						Fiscal year 2018:
				$4,111,173,000,000.
						Fiscal year 2019:
				$4,348,530,000,000.
						Fiscal year 2020:
				$4,587,593,000,000.
						Fiscal year 2021:
				$4,792,920,000,000.
				(3)Budget
			 outlaysFor purposes of the
			 enforcement of this resolution, the appropriate levels of total budget outlays
			 are as follows:
					
						Fiscal year 2012:
				$3,126,667,000,000.
						Fiscal year 2013:
				$3,155,807,000,000.
						Fiscal year 2014:
				$3,295,189,000,000.
						Fiscal year 2015:
				$3,471,671,000,000.
						Fiscal year 2016:
				$3,716,602,000,000.
						Fiscal year 2017:
				$3,883,405,000,000.
						Fiscal year 2018:
				$4,043,545,000,000.
						Fiscal year 2019:
				$4,295,770,000,000.
						Fiscal year 2020:
				$4,521,290,000,000.
						Fiscal year 2021:
				$4,735,320,000,000.
				(4)DeficitsFor purposes of the enforcement of this
			 resolution, the amounts of the deficits are as follows:
					
						Fiscal year 2012:
				$1,249,605,000,000.
						Fiscal year 2013: $989,066,000,000.
						Fiscal year 2014: $852,418,000,000.
						Fiscal year 2015: $840,261,000,000.
						Fiscal year 2016: $935,618,000,000.
						Fiscal year 2017: $961,325,000,000.
						Fiscal year 2018: $986,052,000,000.
						Fiscal year 2019:
				$1,096,310,000,000.
						Fiscal year 2020:
				$1,161,326,000,000.
						Fiscal year 2021:
				$1,204,996,000,000.
				(5)Public debtPursuant to section 301(a)(5) of the
			 Congressional Budget Act of 1974, the appropriate levels of the public debt are
			 as follows:
					
						Fiscal year 2012:
				$16,457,110,000,000.
						Fiscal year 2013:
				$17,612,444,000,000.
						Fiscal year 2014:
				$18,659,881,000,000.
						Fiscal year 2015:
				$19,722,310,000,000.
						Fiscal year 2016:
				$20,888,011,000,000.
						Fiscal year 2017:
				$22,098,498,000,000.
						Fiscal year 2018:
				$23,354,118,000,000.
						Fiscal year 2019:
				$24,713,012,000,000.
						Fiscal year 2020:
				$26,141,900,000,000.
						Fiscal year 2021:
				$27,613,438,000,000.
				(6)Debt held by the publicThe appropriate levels of debt held by the
			 public are as follows:
					
						Fiscal year 2012:
				$11,661,458,000,000.
						Fiscal year 2013:
				$12,660,181,000,000.
						Fiscal year 2014:
				$13,516,248,000,000.
						Fiscal year 2015:
				$14,359,283,000,000.
						Fiscal year 2016:
				$15,291,568,000,000.
						Fiscal year 2017:
				$16,253,549,000,000.
						Fiscal year 2018:
				$17,250,120,000,000.
						Fiscal year 2019:
				$18,363,900,000,000.
						Fiscal year 2020:
				$19,557,831,000,000.
						Fiscal year 2021:
				$20,805,783,000,000.
				102.Social Security
				(a)Social Security RevenuesFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $666,758,000,000.
						Fiscal year 2013: $732,105,000,000.
						Fiscal year 2014: $769,108,000,000.
						Fiscal year 2015: $811,035,000,000.
						Fiscal year 2016: $853,968,000,000.
						Fiscal year 2017: $895,427,000,000.
						Fiscal year 2018: $936,497,000,000.
						Fiscal year 2019: $979,561,000,000.
						Fiscal year 2020:
				$1,021,966,000,000.
						Fiscal year 2021:
				$1,066,862,000,000.
				(b)Social Security OutlaysFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $573,819,000,000.
						Fiscal year 2013: $637,624,000,000.
						Fiscal year 2014: $674,445,000,000.
						Fiscal year 2015: $712,315,000,000.
						Fiscal year 2016: $752,298,000,000.
						Fiscal year 2017: $796,835,000,000.
						Fiscal year 2018: $845,176,000,000.
						Fiscal year 2019: $896,880,000,000.
						Fiscal year 2020: $953,497,000,000.
						Fiscal year 2021:
				$1,012,210,000,000.
				(c)Social Security Administrative
			 ExpensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 for administrative expenses are as follows:
					Fiscal year 2012:
						(A)New budget authority,
			 $6,337,000,000.
						(B)Outlays, $6,267,000,000.
						Fiscal year
			 2013:
						(A)New budget authority,
			 $6,266,000,000.
						(B)Outlays, $6,238,000,000.
						Fiscal year
			 2014:
						(A)New budget authority,
			 $6,403,000,000.
						(B)Outlays, $6,389,000,000.
						Fiscal year
			 2015:
						(A)New budget authority,
			 $6,623,000,000.
						(B)Outlays, $6,583,000,000.
						Fiscal year 2016:
						(A)New budget authority,
			 $6,779,000,000.
						(B)Outlays, $6,743,000,000.
						Fiscal year
			 2017:
						(A)New budget authority,
			 $6,963,000,000.
						(B)Outlays, $6,926,000,000.
						Fiscal year
			 2018:
						(A)New budget authority,
			 $7,158,000,000.
						(B)Outlays, $7,119,000,000.
						Fiscal year
			 2019:
						(A)New budget authority,
			 $7,361,000,000.
						(B)Outlays, $7,319,000,000.
						Fiscal year
			 2020:
						(A)New budget authority,
			 $7,568,000,000.
						(B)Outlays, $7,526,000,000.
						Fiscal year
			 2021:
						(A)New budget authority,
			 $7,787,000,000.
						(B)Outlays, $7,742,000,000.
						103.Postal Service discretionary administrative
			 expensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Postal Service for
			 discretionary administrative expenses are as follows:
				Fiscal year 2012:
					(A)New budget authority, $258,000,000.
					(B)Outlays, $258,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $248,000,000.
					(B)Outlays, $248,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $247,000,000.
					(B)Outlays, $247,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $250,000,000.
					(B)Outlays, $250,000,000.
					Fiscal year
			 2016:
					(A)New budget authority, $255,000,000.
					(B)Outlays, $255,000,000.
					Fiscal year
			 2017:
					(A)New budget authority, $261,000,000.
					(B)Outlays, $261,000,000.
					Fiscal year
			 2018:
					(A)New budget authority, $268,000,000.
					(B)Outlays, $268,000,000.
					Fiscal year
			 2019:
					(A)New budget authority, $274,000,000.
					(B)Outlays, $274,000,000.
					Fiscal year
			 2020:
					(A)New budget authority, $281,000,000.
					(B)Outlays, $281,000,000.
					Fiscal year
			 2021:
					(A)New budget authority, $289,000,000.
					(B)Outlays, $289,000,000.
					104.Major functional categoriesCongress determines and declares that the
			 appropriate levels of new budget authority and outlays for fiscal years 2011
			 through 2021 for each major functional category are:
				(1)National Defense (050):
					Fiscal year 2012:
					(A)New budget authority,
			 $702,843,000,000.
					(B)Outlays, $724,244,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $652,362,000,000.
					(B)Outlays, $693,705,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $668,636,000,000.
					(B)Outlays, $672,109,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $681,259,000,000.
					(B)Outlays, $672,837,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $694,497,000,000.
					(B)Outlays, $684,457,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $706,109,000,000.
					(B)Outlays, $692,517,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $718,181,000,000.
					(B)Outlays, $700,474,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $730,395,000,000.
					(B)Outlays, $717,730,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $742,600,000,000.
					(B)Outlays, $729,739,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $755,330,000,000.
					(B)Outlays, $742,007,000,000.
					(2)International Affairs (150):
					Fiscal year 2012:
					(A)New budget authority,
			 $65,915,000,000.
					(B)Outlays, $57,477,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $57,982,000,000.
					(B)Outlays, $58,841,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $55,518,000,000.
					(B)Outlays, $58,636,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $55,252,000,000.
					(B)Outlays, $57,052,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $55,452,000,000.
					(B)Outlays, $57,352,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $58,018,000,000.
					(B)Outlays, $58,238,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $60,083,000,000.
					(B)Outlays, $58,932,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $61,194,000,000.
					(B)Outlays, $58,425,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $62,327,000,000.
					(B)Outlays, $58,448,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $63,511,000,000.
					(B)Outlays, $59,399,000,000.
					(3)General Science, Space, and Technology
			 (250):
					Fiscal year 2012:
					(A)New budget authority,
			 $32,566,000,000.
					(B)Outlays, $31,963,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $31,473,000,000.
					(B)Outlays, $31,890,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $31,400,000,000.
					(B)Outlays, $31,661,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $31,528,000,000.
					(B)Outlays, $31,431,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $32,587,000,000.
					(B)Outlays, $32,164,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $33,411,000,000.
					(B)Outlays, $32,888,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $34,190,000,000.
					(B)Outlays, $33,684,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $34,969,000,000.
					(B)Outlays, $34,441,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $35,695,000,000.
					(B)Outlays, $35,229,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $36,607,000,000.
					(B)Outlays, $35,946,000,000.
					(4)Energy (270):
					Fiscal year 2012:
					(A)New budget authority,
			 $14,289,000,000.
					(B)Outlays, $21,707,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $10,610,000,000.
					(B)Outlays, $16,888,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $7,602,000,000.
					(B)Outlays, $10,604,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $6,288,000,000.
					(B)Outlays, $7,117,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $6,262,000,000.
					(B)Outlays, $6,189,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $6,267,000,000.
					(B)Outlays, $5,899,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $6,408,000,000.
					(B)Outlays, $5,997,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $6,667,000,000.
					(B)Outlays, $5,928,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $6,686,000,000.
					(B)Outlays, $5,859,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $6,825,000,000.
					(B)Outlays, $5,975,000,000.
					(5)Natural Resources and Environment
			 (300):
					Fiscal year 2012:
					(A)New budget authority,
			 $37,299,000,000.
					(B)Outlays, $40,636,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $35,882,000,000.
					(B)Outlays, $38,450,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $36,229,000,000.
					(B)Outlays, $37,419,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $36,294,000,000.
					(B)Outlays, $37,303,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $37,303,000,000.
					(B)Outlays, $37,210,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $38,116,000,000.
					(B)Outlays, $37,791,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $39,544,000,000.
					(B)Outlays, $37, 951,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $40,317,000,000.
					(B)Outlays, $38,664,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $41,684,000,000.
					(B)Outlays, $39,850,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $42,151,000,000.
					(B)Outlays, $40,392,000,000.
					(6)Agriculture (350):
					Fiscal year 2012:
					(A)New budget authority,
			 $20,966,000,000.
					(B)Outlays, $20,395,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $21,630,000,000.
					(B)Outlays, $23,476,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $21,970,000,000.
					(B)Outlays, $21,602,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $21,523,000,000.
					(B)Outlays, $20,923,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $21,723,000,000.
					(B)Outlays, $21,140,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $21,777,000,000.
					(B)Outlays, $21,149,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $22,053,000,000.
					(B)Outlays, $21,404,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $22,309,000,000.
					(B)Outlays, $21,643,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $22,623,000,000.
					(B)Outlays, $21,956,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $22,904,000,000.
					(B)Outlays, $22,246,000,000.
					(7)Commerce and Housing Credit (370):
					Fiscal year 2012:
					(A)New budget authority,
			 $28,301,000,000.
					(B)Outlays, $29,098,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $16,460,000,000.
					(B)Outlays, $14,912,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $14,909,000,000.
					(B)Outlays, −$325,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $14,724,000,000.
					(B)Outlays, −$3,102,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $15,193,000,000.
					(B)Outlays, −$5,647,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $17,275,000,000.
					(B)Outlays, −$6,557,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $18,584,000,000.
					(B)Outlays, −$7,780,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $20,922,000,000.
					(B)Outlays, $2,830,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $28,282,000,000.
					(B)Outlays, $8,645,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $21,546,000,000.
					(B)Outlays, $3,019,000,000.
					(8)Transportation (400):
					Fiscal year 2012:
					(A)New budget authority,
			 $144,397,000,000.
					(B)Outlays, $98,621,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $108,785,000,000.
					(B)Outlays, $105,844,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $114,490,000,000.
					(B)Outlays, $108,203,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $121,785,000,000.
					(B)Outlays, $112,574,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $128,597,000,000.
					(B)Outlays, $117,524,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $135,552,000,000.
					(B)Outlays, $122,198,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $132,463,000,000.
					(B)Outlays, $126,424,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $134,362,000,000.
					(B)Outlays, $129,602,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $136,317,000,000.
					(B)Outlays, $132,062,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $138,332,000,000.
					(B)Outlays, $133,399,000,000.
					(9)Community and Regional Development
			 (450):
					Fiscal year 2012:
					(A)New budget authority,
			 $15,304,000,000.
					(B)Outlays, $26,367,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $15,284,000,000.
					(B)Outlays, $24,438,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $15,460,000,000.
					(B)Outlays, $22,308,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $15,745,000,000.
					(B)Outlays, $18,448,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $16,152,000,000.
					(B)Outlays, $16,863,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $16,584,000,000.
					(B)Outlays, $16,192,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $17,038,000,000.
					(B)Outlays, $16,065,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $17,509,000,000.
					(B)Outlays, $16,428,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $17,967,000,000.
					(B)Outlays, $16,875,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $18,475,000,000.
					(B)Outlays, $17,347,000,000.
					(10)Education, Training, Employment, and Social
			 Services (500):
					Fiscal year 2012:
					(A)New budget authority,
			 $107,785,000,000.
					(B)Outlays, $117,304,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $100,681,000,000.
					(B)Outlays, $103,526,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $106,163,000,000.
					(B)Outlays, $105,009,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $110,943,000,000.
					(B)Outlays, $109,928,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $117,863,000,000.
					(B)Outlays, $115,088,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $121,741,000,000.
					(B)Outlays, $119,756,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $123,533,000,000.
					(B)Outlays, $122,340,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $125,410,000,000.
					(B)Outlays, $124,132,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $126,767,000,000.
					(B)Outlays, $125,749,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $128,562,000,000.
					(B)Outlays, $127,336,000,000.
					(11)Health (550):
					Fiscal year 2012:
					(A)New budget authority,
			 $359,390,000,000.
					(B)Outlays, $362,012,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $374,467,000,000.
					(B)Outlays, $372,417,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $455,790,000,000.
					(B)Outlays, $438,883,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $519,559,000,000.
					(B)Outlays, $507,922,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $566,166,000,000.
					(B)Outlays, $570,707,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $608,114,000,000.
					(B)Outlays, $611,004,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $649,482,000,000.
					(B)Outlays, $647,047,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $695,131,000,000.
					(B)Outlays, $692,103,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $749,822,000,000.
					(B)Outlays, $736,279,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $789,029,000,000.
					(B)Outlays, $785,268,000,000.
					(12)Medicare (570):
					Fiscal year 2012:
					(A)New budget authority,
			 $495,757,000,000.
					(B)Outlays, $495,426,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $539,025,000,000.
					(B)Outlays, $539,219,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $570,645,000,000.
					(B)Outlays, $570,567,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $596,137,000,000.
					(B)Outlays, $595,989,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $645,818,000,000.
					(B)Outlays, $646,017,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $669,667,000,000.
					(B)Outlays, $669,549,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $694,799,000,000.
					(B)Outlays, $694,627,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $757,794,000,000.
					(B)Outlays, $757,986,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $812,846,000,000.
					(B)Outlays, $812,722,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $870,672,000,000.
					(B)Outlays, $870,524,000,000.
					(13)Income Security (600):
					Fiscal year 2012:
					(A)New budget authority,
			 $537,181,000,000.
					(B)Outlays, $532,169,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $524,400,000,000.
					(B)Outlays, $523,134,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $522,748,000,000.
					(B)Outlays, $521,431,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $520,252,000,000.
					(B)Outlays, $517,774,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $527,507,000,000.
					(B)Outlays, $528,613,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $527,892,000,000.
					(B)Outlays, $524,402,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $532,056,000,000.
					(B)Outlays, $523,673,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $547,509,000,000.
					(B)Outlays, $543,386,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $559,122,000,000.
					(B)Outlays, $554,836,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $571,727,000,000.
					(B)Outlays, $567,211,000,000.
					(14)Social Security (650):
					Fiscal year 2012:
					(A)New budget authority,
			 $54,745,000,000.
					(B)Outlays, $55,283,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $29,094,000,000.
					(B)Outlays, $29,256,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $32,699,000,000.
					(B)Outlays, $32,776,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $36,259,000,000.
					(B)Outlays, $36,311,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $40,171,000,000.
					(B)Outlays, $40,171,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $44,265,000,000.
					(B)Outlays, $44,263,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $48,721,000,000.
					(B)Outlays, $48,717,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $53,514,000,000.
					(B)Outlays, $53,508,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $58,560,000,000.
					(B)Outlays, $58,552,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $64,063,000,000.
					(B)Outlays, $64,053,000,000.
					(15)Veterans Benefits and Services
			 (700):
					Fiscal year 2012:
					(A)New budget authority,
			 $128,332,000,000.
					(B)Outlays, $127,972,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $130,012,000,000.
					(B)Outlays, $130,013,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $134,125,000,000.
					(B)Outlays, $134,037,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $138,143,000,000.
					(B)Outlays, $137,827,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $147,382,000,000.
					(B)Outlays, $146,480,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $146,311,000,000.
					(B)Outlays, $145,692,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $145,399,000,000.
					(B)Outlays, $144,738,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $155,078,000,000.
					(B)Outlays, $154,394,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $159,666,000,000.
					(B)Outlays, $158,965,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $164,367,000,000.
					(B)Outlays, $163,608,000,000.
					(16)Administration of Justice (750):
					Fiscal year 2012:
					(A)New budget authority,
			 $55,432,000,000.
					(B)Outlays, $57,550,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $61,315,000,000.
					(B)Outlays, $57,366,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $55,543,000,000.
					(B)Outlays, $57,598,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $56,239,000,000.
					(B)Outlays, $58,268,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $59,732,000,000.
					(B)Outlays, $60,855,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $59,411,000,000.
					(B)Outlays, $59,808,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $60,848,000,000.
					(B)Outlays, $61,743,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $62,427,000,000.
					(B)Outlays, $62,080,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $66,045,000,000.
					(B)Outlays, $65,430,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $68,662,000,000.
					(B)Outlays, $68,039,000,000.
					(17)General Government (800):
					Fiscal year 2012:
					(A)New budget authority,
			 $27,995,000,000.
					(B)Outlays, $31,428,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $28,677,000,000.
					(B)Outlays, $29,928,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $30,765,000,000.
					(B)Outlays, $31,633,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $33,031,000,000.
					(B)Outlays, $33,570,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $35,618,000,000.
					(B)Outlays, $35,634,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $37,901,000,000.
					(B)Outlays, $37,702,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $40,289,000,000.
					(B)Outlays, $40,007,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $42,773,000,000.
					(B)Outlays, $42,240,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $45,125,000,000.
					(B)Outlays, $44,635,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $47,535,000,000.
					(B)Outlays, $46,949,000,000.
					(18)Net Interest (900):
					Fiscal year 2012:
					(A)New budget authority,
			 $376,438,000,000.
					(B)Outlays, $376,438,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $443,931,000,000.
					(B)Outlays, $443,931,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $526,131,000,000.
					(B)Outlays, $526,131,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $610,353,000,000.
					(B)Outlays, $610,353,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $698,055,000,000.
					(B)Outlays, $698,055,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $784,840,000,000.
					(B)Outlays, $784,840,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $867,232,000,000.
					(B)Outlays, $867,232,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $944,553,000,000.
					(B)Outlays, $944,553,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $1,023,637,000,000.
					(B)Outlays, $1,023,637,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $1,095,247,000,000.
					(B)Outlays, $1,095,247,000,000.
					(19)Allowances (920):
					Fiscal year 2012:
					(A)New budget authority, $0.
					(B)Outlays, $356,000,000.
					Fiscal year 2013:
					(A)New budget authority, $0.
					(B)Outlays, $142,000,000.
					Fiscal year 2014:
					(A)New budget authority, $0.
					(B)Outlays, $71,000,000.
					Fiscal year 2015:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2016:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2017:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2018:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2019:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2020:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2021:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					(20)Undistributed Offsetting Receipts
			 (950):
					Fiscal year 2012:
					(A)New budget authority,
			 −$79,779,000,000.
					(B)Outlays, −$79,779,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 −$81,619,000,000.
					(B)Outlays, −$81,619,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 −$85,164,000,000.
					(B)Outlays, −$85,164,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 −$90,854,000,000.
					(B)Outlays, −$90,854,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 −$92,630,000,000.
					(B)Outlays, −$92,630,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 −$93,926,000,000.
					(B)Outlays, −$93,926,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 −$99,730,000,000.
					(B)Outlays, −$99,730,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 −$104,303,000,000.
					(B)Outlays, −$104,303,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 −$108,178,000,000.
					(B)Outlays, −$108,178,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 −$112,645,000,000.
					(B)Outlays, −$112,645,000,000.
					IIBUDGET PROCESS
			ABudget Enforcement
				201.Program integrity initiatives and other
			 adjustments
					(a)Adjustments in the Senate
						(1)In generalAfter the reporting of a bill or joint
			 resolution relating to any matter described in paragraph (2), or the offering
			 of an amendment or motion thereto or the submission of a conference report
			 thereon—
							(A)the Chairman of the Committee on the Budget
			 of the Senate may adjust the budgetary aggregates, and allocations pursuant to
			 section 302(a) of the Congressional Budget Act of 1974, by the amount of new
			 budget authority in that measure for that purpose and the outlays flowing
			 therefrom; and
							(B)following any adjustment under subparagraph
			 (A), the Committee on Appropriations of the Senate may report appropriately
			 revised suballocations pursuant to section 302(b) of the Congressional Budget
			 Act of 1974 to carry out this subsection.
							(2)Matters describedMatters referred to in paragraph (1) are as
			 follows:
							(A)Continuing disability reviews and ssi
			 redeterminations
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of the amount specified in clause (ii) for
			 continuing disability reviews and Supplemental Security Income redeterminations
			 for the Social Security Administration, and provides an additional
			 appropriation of an amount further specified in clause (ii) for continuing
			 disability reviews and Supplemental Security Income redeterminations for the
			 Social Security Administration, then the allocation to the Committee on
			 Appropriations of the Senate, and aggregates for that year may be adjusted by
			 the amount in budget authority and outlays flowing therefrom not to exceed the
			 additional appropriation provided in such legislation for that purpose for that
			 fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2012, an appropriation of $315,000,000, and an additional appropriation
			 $623,000,000;
									(II)for fiscal year
			 2013, an appropriation of $327,000,000, and an additional appropriation
			 $751,000,000;
									(III)for fiscal year
			 2014, an appropriation of $340,000,000, and an additional appropriation
			 $924,000,000;
									(IV)for fiscal year
			 2015, an appropriation of $353,000,000, and an additional appropriation
			 $1,123,000,000; and
									(V)for fiscal year
			 2016, an appropriation of $366,000,000, and an additional appropriation
			 $1,166,000,000.
									(B)Internal
			 revenue service tax enforcement
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year to the Internal Revenue Service of not less
			 than the amount specified in clause (ii) for tax enforcement to address the
			 Federal tax gap (taxes owed but not paid), of which not less than the amount
			 further specified in clause (ii) shall be available for additional or enhanced
			 tax enforcement, or both, then the allocation to the Committee on
			 Appropriations of the Senate, and aggregates for that year may be adjusted by
			 the amount in budget authority and outlays flowing therefrom not to exceed the
			 amount of additional or enhanced tax enforcement provided in such legislation
			 for that fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2012, an appropriation of $7,233,000,000, of which not less than $1,257,000,000
			 is available for additional or enhanced tax enforcement;
									(II)for fiscal year
			 2013, an appropriation of $7,663,000,000, of which not less than $1,674,000,000
			 is available for additional or enhanced tax enforcement;
									(III)for fiscal year
			 2014, an appropriation of $7,815,000,000, of which not less than $2,105,000,000
			 is available for additional or enhanced tax enforcement;
									(IV)for fiscal year
			 2015, an appropriation of $7,972,000,000, of which not less than $2,568,000,000
			 is available for additional or enhanced tax enforcement; and
									(V)for fiscal year
			 2016, an appropriation of $8,131,000,000, of which not less than $3,125,000,000
			 is available for additional or enhanced tax enforcement.
									(C)Health care
			 fraud and abuse control
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of up to the amount specified in clause (ii) to
			 the Health Care Fraud and Abuse Control program at the Department of Health and
			 Human Services, then the allocation to the Committee on Appropriations of the
			 Senate, and aggregates for that year may be adjusted in an amount not to exceed
			 the amount in budget authority and outlays flowing therefrom provided for that
			 program for that fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2012, an appropriation of $581,000,000;
									(II)for fiscal year
			 2013, an appropriation of $610,000,000;
									(III)for fiscal year
			 2014, an appropriation of $640,000,000;
									(IV)for fiscal year
			 2015, an appropriation of $672,000,000; and
									(V)for fiscal year
			 2016, an appropriation of $706,000,000.
									(D)Unemployment
			 insurance improper payment reviews
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of the amount specified in clause (ii) for
			 in-person reemployment and eligibility assessments and unemployment insurance
			 improper payment reviews, and provides an additional appropriation of up to an
			 amount further specified in clause (ii) for in-person reemployment and
			 eligibility assessments and unemployment insurance improper payment reviews,
			 then the allocation to the Committee on Appropriations of the Senate, and
			 aggregates for that year may be adjusted by an amount in budget authority and
			 outlays flowing therefrom not to exceed the additional appropriation provided
			 in such legislation for that purpose for that fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2012, an appropriation of $10,000,000, and an additional appropriation
			 $60,000,000;
									(II)for fiscal year
			 2013, an appropriation of $11,000,000, and an additional appropriation
			 $65,000,000;
									(III)for fiscal year
			 2014, an appropriation of $11,000,000, and an additional appropriation
			 $70,000,000;
									(IV)for fiscal year
			 2015, an appropriation of $11,000,000, and an additional appropriation
			 $75,000,000; and
									(V)for fiscal year
			 2016, an appropriation of $11,000,000, and an additional appropriation
			 $80,000,000.
									(3)Adjustments to
			 support ongoing overseas deployments and other activities
							(A)AdjustmentsThe
			 Chairman of the Committee on the Budget of the Senate may adjust the
			 allocations to the Committee on Appropriations of the Senate, and aggregates
			 for one or more—
								(i)bills reported by
			 the Committee on Appropriations of the Senate or passed by the House of
			 Representatives;
								(ii)joint
			 resolutions or amendments reported by the Committee on Appropriations of the
			 Senate;
								(iii)amendments
			 between the Houses received from the House of Representatives or Senate
			 amendments offered by the authority of the Committee on Appropriations of the
			 Senate; or
								(iv)conference
			 reports;
									making appropriations for overseas
			 deployments and other activities.202.Point of order against advance
			 appropriations
					(a)In general
						(1)Point
			 of orderExcept as provided
			 in subsection (b), it shall not be in order in the Senate to consider any bill,
			 joint resolution, motion, amendment, or conference report that would provide an
			 advance appropriation.
						(2)DefinitionIn this section, the term advance
			 appropriation means any new budget authority provided in a bill or joint
			 resolution making appropriations for fiscal year 2012 that first becomes
			 available for any fiscal year after 2012, or any new budget authority provided
			 in a bill or joint resolution making general appropriations or continuing
			 appropriations for fiscal year 2013, that first becomes available for any
			 fiscal year after 2013.
						(b)ExceptionsAdvance appropriations may be
			 provided—
						(1)for fiscal years 2013 for programs,
			 projects, activities, or accounts identified in the joint explanatory statement
			 of managers accompanying this resolution under the heading Accounts
			 Identified for Advance Appropriations in an aggregate amount not to
			 exceed $28,821,000,000 in new budget authority in each year;
						(2)for the Corporation for Public
			 Broadcasting;
						(3)for the Department of Veterans Affairs for
			 the Medical Services, Medical Support and Compliance, and Medical Facilities
			 accounts of the Veterans Health Administration; and
						(4)for the
			 Department of Defense for the Missile Procurement account of the Air Force for
			 procurement of the Advanced Extremely High Frequency satellite.
						(c)Supermajority waiver and appeal
						(1)WaiverIn the Senate, subsection (a) may be waived
			 or suspended only by an affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.
						(2)AppealAn affirmative vote of three-fifths of the
			 Members of the Senate, duly chosen and sworn, shall be required to sustain an
			 appeal of the ruling of the Chair on a point of order raised under subsection
			 (a).
						(d)Form of point of orderA point of order under subsection (a) may
			 be raised by a Senator as provided in section 313(e) of the Congressional
			 Budget Act of 1974.
					(e)Conference reportsWhen the Senate is considering a conference
			 report on, or an amendment between the Houses in relation to, a bill, upon a
			 point of order being made by any Senator pursuant to this section, and such
			 point of order being sustained, such material contained in such conference
			 report shall be deemed stricken, and the Senate shall proceed to consider the
			 question of whether the Senate shall recede from its amendment and concur with
			 a further amendment, or concur in the House amendment with a further amendment,
			 as the case may be, which further amendment shall consist of only that portion
			 of the conference report or House amendment, as the case may be, not so
			 stricken. Any such motion in the Senate shall be debatable. In any case in
			 which such point of order is sustained against a conference report (or Senate
			 amendment derived from such conference report by operation of this subsection),
			 no further amendment shall be in order.
					(f)InapplicabilityIn the Senate, section 402 of S. Con. Res.
			 13 (111th Congress) shall no longer apply.
					203.Emergency legislation
					(a)Authority To designateIn the Senate, with respect to a provision
			 of direct spending or receipts legislation or appropriations for discretionary
			 accounts that Congress designates as an emergency requirement in such measure,
			 the amounts of new budget authority, outlays, and receipts in all fiscal years
			 resulting from that provision shall be treated as an emergency requirement for
			 the purpose of this section.
					(b)Exemption of emergency
			 provisionsAny new budget authority, outlays, and receipts
			 resulting from any provision designated as an emergency requirement, pursuant
			 to this section, in any bill, joint resolution, amendment, or conference report
			 shall not count for purposes of sections 302 and 311 of the Congressional
			 Budget Act of 1974, section 201 of S. Con. Res. 21 (110th Congress) (relating
			 to pay-as-you-go), section 311 of S. Con. Res. 70 (110th Congress) (relating to
			 long-term deficits), and section 404 of S. Con. Res. 13 (111th Congress)
			 (relating to short-term deficits), and section 201 of this resolution (relating
			 to discretionary spending). Designated emergency provisions shall not count for
			 the purpose of revising allocations, aggregates, or other levels pursuant to
			 procedures established under section 301(b)(7) of the Congressional Budget Act
			 of 1974 for deficit-neutral reserve funds and revising discretionary spending
			 limits set pursuant to section 201 of this resolution.
					(c)DesignationsIf
			 a provision of legislation is designated as an emergency requirement under this
			 section, the committee report and any statement of managers accompanying that
			 legislation shall include an explanation of the manner in which the provision
			 meets the criteria in subsection (f).
					(d)DefinitionsIn this section, the terms direct
			 spending, receipts, and appropriations for
			 discretionary accounts mean any provision of a bill, joint resolution,
			 amendment, motion, or conference report that affects direct spending, receipts,
			 or appropriations as those terms have been defined and interpreted for purposes
			 of the Balanced Budget and Emergency Deficit Control Act of 1985.
					(e)Point of order
						(1)In generalWhen the Senate is considering a bill,
			 resolution, amendment, motion, or conference report, if a point of order is
			 made by a Senator against an emergency designation in that measure, that
			 provision making such a designation shall be stricken from the measure and may
			 not be offered as an amendment from the floor.
						(2)Supermajority waiver and appeals
							(A)WaiverParagraph (1) may be waived or suspended in
			 the Senate only by an affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.
							(B)AppealsAppeals in the Senate from the decisions of
			 the Chair relating to any provision of this subsection shall be limited to 1
			 hour, to be equally divided between, and controlled by, the appellant and the
			 manager of the bill or joint resolution, as the case may be. An affirmative
			 vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall
			 be required to sustain an appeal of the ruling of the Chair on a point of order
			 raised under this subsection.
							(3)Definition of an emergency
			 designationFor purposes of
			 paragraph (1), a provision shall be considered an emergency designation if it
			 designates any item as an emergency requirement pursuant to this
			 subsection.
						(4)Form of the point of orderA point of order under paragraph (1) may be
			 raised by a Senator as provided in section 313(e) of the Congressional Budget
			 Act of 1974.
						(5)Conference reportsWhen the Senate is considering a conference
			 report on, or an amendment between the Houses in relation to, a bill, upon a
			 point of order being made by any Senator pursuant to this section, and such
			 point of order being sustained, such material contained in such conference
			 report shall be deemed stricken, and the Senate shall proceed to consider the
			 question of whether the Senate shall recede from its amendment and concur with
			 a further amendment, or concur in the House amendment with a further amendment,
			 as the case may be, which further amendment shall consist of only that portion
			 of the conference report or House amendment, as the case may be, not so
			 stricken. Any such motion in the Senate shall be debatable under the same
			 conditions as was the conference report. In any case in which such point of
			 order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
						(f)Criteria
						(1)In generalFor purposes of this section, any provision
			 is an emergency requirement if the situation addressed by such provision
			 is—
							(A)necessary, essential, or vital (not merely
			 useful or beneficial);
							(B)sudden, quickly coming into being, and not
			 building up over time;
							(C)an urgent, pressing, and compelling need
			 requiring immediate action;
							(D)subject to paragraph (2), unforeseen,
			 unpredictable, and unanticipated; and
							(E)not permanent, temporary in nature.
							(2)UnforeseenAn emergency that is part of an aggregate
			 level of anticipated emergencies, particularly when normally estimated in
			 advance, is not unforeseen.
						(g)InapplicabilityIn the Senate, section 403 of S. Con. Res.
			 13 (111th Congress), the concurrent resolution on the budget for fiscal year
			 2010, shall no longer apply.
					204.Adjustments for the extension of certain
			 current policies
					(a)AdjustmentFor the purposes of determining points of
			 order specified in subsection (b), the Chairman of the Committee on the Budget
			 of the Senate may adjust the estimate of the budgetary effects of a bill, joint
			 resolution, amendment, motion, or conference report that contains one or more
			 provisions extending middle-class tax cuts made in the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (Public Law 107–16) and the Jobs and Growth
			 Tax Relief and Reconciliation Act of 2003 (Public Law 108–27), consistent with
			 section 7(f) of the Statutory Pay-As-You-Go Act of 2010 (Public Law
			 111–139).
					(b)Covered points of orderThe Chairman of the Committee on the Budget
			 of the Senate may make adjustments pursuant to this section for the following
			 points of order only:
						(1)Section 201 of S. Con. Res. 21 (110th
			 Congress) (relating to pay-as-you-go).
						(2)Section 311 of S. Con. Res. 70 (110th
			 Congress) (relating to long-term deficits).
						(3)Section 404 of S. Con. Res. 13 (111th
			 Congress) (relating to short-term deficits).
						(c)Qualifying
			 legislationThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments authorized under subsection (a) for legislation
			 containing provisions that—
						(1)amend or
			 supersede the system for updating payments made under subsections 1848 (d) and
			 (f) of the Social Security Act, consistent with section 7(c) of the Statutory
			 Pay-As-You-Go Act of 2010 (Public Law 111–139);
						(2)amend the Estate
			 and Gift Tax under subtitle B of the Internal Revenue Code of 1986, consistent
			 with section 7(d) of the Statutory Pay-As-You-Go Act of 2010;
						(3)extend relief
			 from the Alternative Minimum Tax for individuals under sections 55–59 of the
			 Internal Revenue Code of 1986, consistent with section 7(e) of the Statutory
			 Pay-As-You-Go Act of 2010; and
						(4)extend
			 middle-class tax cuts made in the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 (Public Law 107–16) and the Jobs and Growth Tax Relief and
			 Reconciliation Act of 2003 (Public Law 108–27), consistent with section 7(f) of
			 the Statutory Pay-As-You-Go Act of 2010.
						(d)LimitationThe Chairman shall make any adjustments
			 pursuant to this section in a manner consistent with the limitations described
			 in sections 4(c) and 7(h) of the Statutory Pay-As-You-Go Act of 2010.
					(e)DefinitionIn this section, the terms budgetary
			 effects or effects mean the amount by which a provision
			 changes direct spending or revenues relative to the baseline.
					(f)SunsetThis section shall expire on December 31,
			 2011.
					BOther provisions
				211.Budgetary treatment of certain
			 discretionary administrative expensesIn the Senate, notwithstanding section
			 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget
			 Enforcement Act of 1990, and section 2009a of title 39, United States Code, the
			 joint explanatory statement accompanying the conference report on any
			 concurrent resolution on the budget shall include in its allocations under
			 section 302(a) of the Congressional Budget Act of 1974 to the Committees on
			 Appropriations amounts for the discretionary administrative expenses of the
			 Social Security Administration and of the Postal Service.
				212.Application and effect of changes in
			 allocations and aggregates
					(a)ApplicationAny adjustments of allocations and
			 aggregates made pursuant to this resolution shall—
						(1)apply while that measure is under
			 consideration;
						(2)take effect upon the enactment of that
			 measure; and
						(3)be published in the Congressional Record as
			 soon as practicable.
						(b)Effect of Changed Allocations and
			 AggregatesRevised
			 allocations and aggregates resulting from these adjustments shall be considered
			 for the purposes of the Congressional Budget Act of 1974 as allocations and
			 aggregates contained in this resolution.
					(c)Budget Committee
			 DeterminationsFor purposes
			 of this resolution the levels of new budget authority, outlays, direct
			 spending, new entitlement authority, revenues, deficits, and surpluses for a
			 fiscal year or period of fiscal years shall be determined on the basis of
			 estimates made by the Committee on the Budget of the Senate.
					213.Adjustments to reflect changes in concepts
			 and definitionsUpon the
			 enactment of a bill or joint resolution providing for a change in concepts or
			 definitions, the Chairman of the Committee on the Budget of the Senate may make
			 adjustments to the levels and allocations in this resolution in accordance with
			 section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 (as in effect prior to September 30, 2002).
				214.Exercise of rulemaking powersCongress adopts the provisions of this
			 title—
					(1)as an exercise of the rulemaking power of
			 the Senate, and as such they shall be considered as part of the rules of the
			 Senate and such rules shall supersede other rules only to the extent that they
			 are inconsistent with such other rules; and
					(2)with full recognition of the constitutional
			 right of the Senate to change those rules at any time, in the same manner, and
			 to the same extent as is the case of any other rule of the Senate.
					
	
		May 19, 2011
		Committee discharged pursuant to Section 300 of the
		  Congressional Budget Act and placed on the calendar
	
